Citation Nr: 0514847	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  95-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the veteran's death due 
to the Department of Veterans Affairs' (VA's) care, 
treatment, or examination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1976.  He died in February 1985.  The appellant is his widow.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of VA's Regional 
Office (RO) and Insurance Center in Philadelphia, which 
denied the appellant's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  In 
February 2001, the appellant failed to appear for a scheduled 
central office hearing.  See 38 C.F.R. § 20.704(d) (2004).  
In March 2001, the Board remanded the matter for additional 
development, including requesting treatment records 
identified by the appellant in her testimony at a December 
1995 RO hearing, and a VA medical opinion as to whether the 
veteran's death was caused by VA's medical care.  After that 
development took place, Stegall v. West, 11 Vet. App. 268, 
271 (1998), the case returned to the Board in April 2004, at 
which time it was again remanded to the RO, this time for 
compliance with the notification provisions of the Veterans 
Claims Assistance Act (VCAA) and its implementing 
regulations.  That development has taken place, Stegall, 11 
Vet. App. at 271, and the Board will now decide the 
appellant's claim.

The Board also notes that, in January 2004, the RO denied the 
appellant's petition to reopen her claim for service 
connection for the cause of the veteran's death.  However, 
she has not yet filed a notice of disagreement (NOD) to 
initiate an appeal of that decision.  Therefore, that issue 
is not currently before the Board and will not be addressed 
in this decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004).
FINDINGS OF FACT

1.  The veteran was successfully treated for right thigh and 
knee disorders when admitted to a VA Hospital in January 
1985, and there is no clinical evidence supporting the 
appellant's assertion that he complained of chest pain at 
this time.

2.  The competent, probative evidence of record reflects that 
the veteran's death from pulmonary emboli was not caused by 
the VA care, treatment, or examinations given to him during 
his January 1985 hospital admission, by any failure to 
properly diagnose and treat the eventual cause of his death 
during this admission, or by any medication prescribed for 
his service-connected schizophrenia.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for the veteran's death from pulmonary emboli 
due to VA's care, treatment, or examination have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the appellant 
filed her November 1994 claim.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the appellant's claim prior to November 
9, 2000 because after that date the Board remanded the claim 
in March 2001 and again in April 2004.  See VAOPGCPREC 7-2003 
(VA had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  In the present case, the appellant filed 
her claim in November 1995, and the RO denied it in July 
1995, prior to enactment of the VCAA.  The RO therefore did 
not provide (and could not have provided) VCAA notice prior 
to its initial adjudication of the appellant's claim.  
However, as in Mayfield, this error was "sufficiently 
remedied by the process carried out" after the Board's 
remands "so as to provide [the appellant] with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA."  Mayfield, slip op. at 32.  After the 
March 2001 remand, the RO sent the veteran a VCAA letter and 
after the April 2004 remand, the AMC sent a May 2004 VCAA 
letter pursuant to the Board's finding that the initial VCAA 
notice was incomplete.  In response to the May 2004 VCAA 
letter, the appellant submitted a May 2004 statement 
indicating that there was no more evidence in support of the 
claim.  Thus, the appellant has been provided with an 
opportunity to participate in the processing of her claim, 
and has indicated she does not have additional evidence to 
submit in support of it.  As in Mayfield, "The timing-of-
notice error was thus nonprejudicial in this case."  Slip 
op. at 32.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2004).  
Mayfield, slip op. at 7, 28; Pelegrini, 18 Vet. App. at 121.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental SOC (SSOC), as long as the document meets the 
four content requirements listed above.  VAOPGCPREC 7-2004, 
at 3.  See also Mayfield, slip op. at 28-29 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

Here, the Board remanded the case to the RO for VCAA 
compliance.  The AMC's May 2004 letter told the appellant it 
was working on her claim for § 1151 benefits, and what the 
evidence needed to show in order to establish entitlement to 
compensation under this statue.  The RO also explained the 
respective responsibilities of the RO and the veteran in 
obtaining this information.  The RO also wrote, in bold 
print, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
The RO also included the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004) in its January 2004 and February 
2005 SSOCs.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  Thus, VA met all four of the 
VCAA content-notice requirements.

In addition, to the extent the AMC's May 2004 letter 
erroneously indicated that the appellant needed to show VA 
fault to prevail in her pre-October 1997 § 1151 claim (the 
change in the standard for adjudicating § 1151 is discussed 
in detail below), this failure was not prejudicial because 
the appellant has not indicated with any degree of 
specificity how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15.  Indeed, the appellant has indicated that there is no 
additional evidence to submit in support of her claim, and a 
remand in these circumstances would therefore be superfluous 
and unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Similarly, all identified treatment and other records have 
been associated with the claims file, except for those that 
the Lyons and Wilkes-Barre VA Medical Centers (VAMCs), 
indicated, in September 2001 and December 2002 respectively, 
they did not have.  38 C.F.R. § 3.159(c)(2) (2004) (VA will 
end efforts to obtain records from a Federal department or 
agency when advised that records do not exist or further 
efforts to obtain them would be futile).  Moreover, the 
appellant has indicated that no other records exist that 
should be requested, and there is no indication that any 
pertinent, existing evidence that was not received.

The Board also notes the argument in the May 2005 Appellant's 
Brief that VA failed to comply with its duty to assist by not 
requesting medical quality-assurance records.  However, the 
appellant has not identified any specific quality-assurance 
reports or, assuming that such reports exist, explained how 
they could possibly be relevant to aiding her in establishing 
her § 1151 claim.  Loving v. Nicholson, No. 02-885 (Vet. App. 
Mar. 29, 2005), slip op. at 7.  Consequently, the RO did not 
fail to fulfill its duty to assist the appellant by not 
requesting such records.

Therefore, VA complied with the VCAA's duty to notify and 
assist provisions and their implementing regulations; its 
noncompliance, if any, did not prejudice the appellant.  
Under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the appellant's claim.

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151 (West 2002).  Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospital care, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability or death were service-connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204, 110 Stat. 2874, 2926 (1996), require a showing 
not only that the VA treatment in question resulted in 
additional disability or death but also that the proximate 
cause of the disability or death resulted from VA fault in 
furnishing the treatment, or that such cause was an event 
which was not reasonably foreseeable.  These amendments apply 
to only claims for compensation under 38 U.S.C.A. § 1151 that 
were filed on or after October 1, 1997.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  Because the appellant's § 1151 benefits 
claim was filed prior to October 1, 1997, the amendments to 
38 U.S.C.A. § 1151 are inapplicable.

In determining whether additional disability exists as a 
result of the VA care, treatment, or examination, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based be compared to his 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  And, in further 
determining whether such additional disability resulted from 
the VA medical or surgical treatment, it will be necessary to 
show that his additional disability is actually the result of 
such care, treatment, or examination, and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
Compensation is not payable if the additional disability or 
death results from the continuance or natural progress of the 
disease or injury for which care, treatment or examination 
was authorized.  38 C.F.R. § 3.358(b)(2).

In the present case, the veteran was medically separated from 
service as a result of his service incurrence of severe 
paranoid schizophrenia with a Physical Evaluation Board 
finding of 100 percent disability.  Following service 
separation and VA examination, the RO granted service 
connection for paranoid schizophrenia with a 100 percent 
evaluation, effective from the veteran's separation from 
service, August 6, 1976.

In May 1979, following VA examination which characterized the 
veteran's schizophrenia as in partial remission and after he 
was noted to have become enrolled as a student in a welding 
school, the RO reduced his 100 percent evaluation to 70 
percent, effective August 1979, 3 years after the effective 
date of his initial award of a 100 percent evaluation.  He 
was notified of this action and did not appeal.  This 70 
percent evaluation remained in effect until his death in 
February 1985, 8 years and 5 months after he was separated 
from service.  See 38 U.S.C.A. § 1318(b) (2004).

The veteran married the appellant in this case in August 
1982.  He was hospitalized at the Lyons, New Jersey, VAMC 
from January 2 through January 7, 1985 for cellulitis and 
lymphangitis of the right thigh secondary to trauma.  He died 
at age 29, in February 1985, from a bilateral pulmonary 
emboli.

The appellant claimed at the RO hearing and in lay statements 
that that the veteran's pulmonary emboli (blood clots) that 
caused his death resulted (1) from VA's treatment during his 
January 1985 admission to a VA hospital for right leg 
disorders, (2) from VA's failure during this admission to 
properly diagnose and treat future potential emboli and/or 
the severe coronary artery disease (CAD) identified in the 
autopsy report and associated materials, (3) from treatment 
he received for Bell's palsy about a week before his death, 
or (4) from various medications provided to the veteran, 
including for his service-connected schizophrenia.

An early January 1985 Hospital Summary from the Lyons VAMC 
indicated that the veteran had been admitted for right knee 
cellulitis and right thigh lymphangitis, secondary to trauma.  
The veteran indicated that he injured his right knee three 
days prior to admission when he hit his knee with a mattress 
spring at home, and subsequently developed a fever and pain.  
He was given a tetanus booster and blood cultures were taken.  
He was also started on Oxacillan.  Examination revealed a 
temperature of 101.8, a large puncture wound with purulent 
material and marked erythema and edema on the dorsal surface 
of the right knee, extending upward to the right groin.  He 
was also found to have render right inguinal nodes on 
palpation.  No fluctuation of the patella was noted, and 
distal pulses and deep tendon reflexes of the right knee were 
noted to be normal.  The veteran had routine blood work with 
all results being within normal limits, and blood cultures 
revealed no growth.  A chest X-ray and right knee X-ray were 
also negative.  No fluid was obtained from a knee tap.  
Oxacillan was continued and the veteran became afebrile.  He 
was also given Betadyne soaks of the right knee, removing the 
purulent material.  The veteran was also evaluated by a 
surgeon who felt that the Oxacillan and warm soaks was 
sufficient treatment.  No debridement of the wound was 
indicated.  A follow-up examination on the January 7, 1985 
date of discharge revealed that the veteran was afebrile, his 
wound had healed completely with well granulation and without 
purulent material.  The veteran was able to ambulate without 
difficulty.  He was advised to be active but not to overuse 
his right leg.  He was prescribed Oxacillin and Tylenol, and 
was instructed to report to the emergency room or medical 
clinic if the redness and pain of the right knee and thigh 
reoccurred or increased.  He was discharged on January 7, 
1985.

The appellant indicated at the RO hearing and elsewhere that 
the veteran complained of chest pains while at the Lyons VA 
during this time, but there is no reference to such a 
complaint in the hospital summary or any other clinical 
records (p. 2).

In February 1985, the veteran was taken to the Easton 
Hospital after experiencing severe chest pain, vomiting, and 
passing out.  He was brought to the emergency room with CPR 
in progress, but was unresponsive, and was pronounced dead.

The coroner's case/autopsy report listed the cause of death 
as pulmonary emboli (bilateral) with underlying CAD.  The 
autopsy findings noted obese male, large emboli, CAD, 
cellulitis right knee, antibiotics.  The final diagnoses of 
the autopsy protocol were (1) pulmonary embolism, massive 
bilateral, (a) acute passive congestion of viscera, (b) 
status-post cardiopulmonary resuscitation; (2) coronary 
atherosclerosis, severe (a) cardiomegaly; and (3) Fatty 
Liver, mild.

A November 2003 report by a VA cardiologist whose title was 
Chief, Division of Cardiology, indicated that he reviewed the 
extensive and inclusive record of events prior to and after 
the veteran's death.  He noted that there was no recognized 
connection between medications needed for partial or complete 
control of schizophrenia and the presence of deep vein 
thrombosis and subsequent embolization.  He also stated that 
none of the medications used in the treatment of 
schizophrenia are known at this time to be involved in the 
causation of premature CAD, i.e., appearing symptomatically 
before the age of 45.  He also indicated that the veteran had 
extensive coronary artery atherosclerosis, that there was no 
evidence that the veteran's death was related to his CAD, and 
that this degree of atherosclerosis does not predispose 
someone to pulmonary emboli as a result of venous thrombosis.  
The VA cardiologist also noted that the veteran developed 
Bell's palsy, and that this is most commonly due to a viral 
infection and is not the result of  preexisting conditions 
and does not enhance the likelihood of developing CAD, deep 
vein thrombosis, and massive pulmonary emboli.  The VA 
cardiologist also wrote: "The available records suggest that 
his care at Lyons VAMC met the standard of care for the 
reason of his admission, trauma to the leg and knee with a 
thigh abrasion that was infected.  Upon discharge, he 
ambulated without assistance, was afebrile, and had a clean 
wound.  There was no evidence of unilateral edema or calf 
tenderness.  At no time did he complain of chest discomfort 
or breathlessness."  He added, "There is no evidence that 
the care he received from [VA] contributed to his death."  
The VA cardiologist summarized that the cause of death was 
massive pulmonary emboli, the source may have been the 
injured right leg, there was no evidence that this diagnosis 
could or should have been made during the veteran's January 
1985 hospitalization at the Lyons VAMC, the veteran's 
medications were not a factor in his death, and the veteran's 
CAD was not a factor in his death.

Based on the above, entitlement to compensation benefits 
under § 1151 for the veteran's death due to VA medical 
treatment must be denied.  The VA cardiologist's opinion was 
based on a thorough and careful review of the claims file and 
was consistent with the evidence therein.  Cf. Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  The 
opinion addressed each of the appellant's claims, and 
explained the reasons why the veteran's death was not caused 
by the January 1985 treatment, a failure to properly diagnose 
and treat the eventual cause of death during this treatment, 
treatment for Bell's palsy, or medications prescribed for his 
schizophrenia.  Specifically, the cardiologist explained that 
VA treated the leg disorders for which the veteran was 
admitted in January 1985, that the treatment was by all 
appearances successful, as evidenced by the veteran's 
condition at discharge and lack of complaints; that there was 
no evidence that the veteran's death from pulmonary emboli 
was related to his CAD and no reason for VA to have 
anticipated such a causal connection; that Bell's palsy did 
not enhance the likelihood of the veteran developing CAD, 
deep vein thrombosis, or the massive pulmonary emboli from 
which the veteran died; and that there was no known 
relationship between medication for schizophrenia and either 
deep vein thrombosis and subsequent embolization or premature 
CAD.  Thus, the cardiologist sufficiently explained his 
conclusions and the facts upon which they were based.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record).

Moreover, there is no competent, probative evidence that 
contradicts the opinion of the VA cardiologist.  The 
appellant is not competent to testify as to the relationship 
between the veteran's VA treatment and his death because this 
is a question of etiology requiring medical expertise.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  And, although 
the appellant claims that the veteran complained of chest 
pain during his January 1985 hospital stay, there is no 
clinical evidence supporting this assertion, and the Board 
cannot reach a contrary conclusion to that of the VA 
cardiologist based on an assertion by a layperson that is not 
substantiated by clinical evidence.  See 38 C.F.R. § 3.102 
(2004) (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).

In sum, all of the competent probative evidence of record 
reflects that VA's care, treatment, or examination of the 
veteran, including its prescription of medication for his 
service-connected schizophrenia, did not cause his death.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the appellant's claim pursuant to § 1151 for 
the veteran's death due to VA's care, treatment, or 
examination must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the veteran's death due 
to Department of Veterans Affairs' (VA's) care, treatment, or 
examination is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


